Citation Nr: 1401734	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).   

In March 2013, the Board determined that new and material evidence had been submitted to reopen the previously denied claim for a back condition.  The Board then remanded the de novo claim for a back condition, as well as the claims for service connection for bilateral shoulder and hip conditions and increased evaluations for the service-connected bilateral knee disabilities, for further development and adjudication.

In September 2013, the Board denied service connection for bilateral hip and shoulder conditions.  The Board also denied increased ratings for the service-connected bilateral knee disabilities; however, a 10 percent rating prior to June 12, 2008, was awarded for limitation of flexion of the right knee.  These matters are no longer in appellate status.  The claim for a back condition was once again remanded for further development.  The matter has been returned to the Board and is now ready for appellate disposition. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's back condition is due to events in active service or proximately due to, the result of, or aggravated by the service-connected bilateral knee disability; degenerative joint disease (DJD) of the lumbar spine was not diagnosed within one year following the Veteran's discharge from active service in May 1983.


CONCLUSION OF LAW

The criteria for service connection for a back condition have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in June 2008.  

VA has obtained service treatment records, assisted the Veteran in obtaining post-service VA and private outpatient treatment records and records from the Social Security Administration (SSA), and afforded the Veteran VA examinations.  The Veteran was also afforded the opportunity to give testimony in support of his appeal, which he declined. 

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that his back condition is directly related to muscular strain sustained during service while lifting a bomb and/or secondary to the service-connected bilateral knee disabilities, i.e. walking bent over since his lower body could not hold up under the weight due to his knee conditions.

X-rays dated in 2003 revealed degenerative disc disease (DDD) of L3-4 with some spurring.  Thus, the question of whether the Veteran has a current back disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service or proximately due to, the result of, or aggravated by the service-connected bilateral knee disability.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

First, the Board shall discuss service incurrence.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records show the Veteran was treated for muscular strain in April 1982 after complaints of a back injury while lifting a bomb.  He informed treatment providers that he heard a pop, twisted his back and felt something pop back into place.  There were no further back complaints during service.  The May 1983 separation examination was negative for complaints (the Veteran specifically denied recurrent back pain on the medical history) or diagnosis of a low back disability.  Thus, a chronic back disability, to include arthritis, was not established during service.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  


Despite his statements to the contrary.  Continuous symptoms have not been shown since service in the objective medical evidence.  Private medical records dated in 1986 were negative for complaints or treatment for a back condition.  The Veteran made no complaints referable to his back on VA examination in April 1987.  VA outpatient treatment and hospitalization records dated between 1987 and 1993 were similarly devoid of complaints or diagnosis of a back condition.  

The Veteran first complained of back pain on VA examination in September 1996 and at that time he indicated that such pain had only been off and on for one year.  X-rays showed reversal lumbar lordosis and scoliosis.  The Veteran was simply diagnosed with mechanical low back pain, not related to his left knee condition.  This is 13 years after the Veteran's separation from service and the long time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

Report of VA examinations in 1999, 2002, and 2004 and VA outpatient treatment records dated between 2000 and 2003 were negative for back complaints.  In January 2004, the Veteran informed VA treatment providers that he had chronic low back pain for six years (or approximately 1998), which is more than 15 years after service and is contrary to his current reports of continuous back symptoms since service.  Id.   

As noted above, x-rays dated in 2003 revealed some spurring, which is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. § 3.307, 3.309.  

While competent evidence indicates that the Veteran has a current diagnosis of lumbar spine DDD/DJD, no medical evidence links the current disorder to service.  In an October 2013 addendum opinion, the VA examiner opined the Veteran's current back condition was less likely than not (less than 50 percent probability) incurred in or caused by the in-service muscle strain.  The examiner reasoned that in April 1982 the Veteran had treatment for lumbar muscle strain after he lifted a bomb.  The examiner indicated there were no other records of back pain or back complaints found during service.  The examiner noted that the Veteran had a history of lumbar DDD, arthritis and spinal stenosis and that his discharge examination contained no complaints or problems with his back.  The examiner explained that a lumbar strain was not an injury significant enough to cause bony abnormalities or degeneration of the spine.  The examiner also found that if the Veteran were to have disc disease from lifting he would report consistent severe pain and potentially neurologic abnormalities following the incident, which the Veteran did not.  

Hence, service connection is not warranted on a direct or presumptive basis for the claimed back condition.

As noted at the outset, the Veteran also alleges secondary causation.  Specifically, he claims that walking bent over since his lower body could not hold up under the weight due to his knee conditions caused his back condition.

The June 2008 VA examiner opined the Veteran's back condition was not caused by or a result of the service-connected knee conditions.  The examiner reasoned that the Veterans leg lengths were almost equal with a slight 0.5 centimeter difference.  Medical literature stated degenerative joint disease which has been mediated by trauma did not travel from joint to joint but stayed in the affected joint.  The examiner also noted the Veteran had a positive rheumatoid factor which may point to an inflammatory process such as rheumatoid arthritis, which can cause pain in multiple joints.  

In June 2013, the VA examiner opined it was less likely  than not that any currently diagnosed back condition, including arthritis, was proximately due to, the result of, or aggravated by the service-connected bilateral knee disabilities.  The examiner reasoned that medical literature shows that traumatic arthritis did not change from joint to join but rather stays in the affected joint.  Also, the Veteran has lumbar spinal stenosis, which is known to be relieved with standing/walking in a flexed position so as to provide more space in the spinal canal and provide intermittent relief from symptoms.  Thus, it was difficult to determine if the Veteran's walking bent was due to his stenosis or other pathology.  Antalgic gait due to knee pain did not cause the Veteran to pursue a flexed position for increased stability or support.  The Veteran's excessive fatigue and incoordination on examination were also not supported in the medical literature as a result of traumatic arthritis.  They were most consistent with neurologic injury such as his cervical spinal stenosis or self-reported history of stroke.  

Thus, service connection is not warranted on a secondary causation basis.

In sum, a chronic back condition was not diagnosed during service or for many years thereafter.  The competent evidence does not establish a link between a back condition and active service or the service-connected bilateral knee disability.  Thus, the Board finds service connection for a back condition is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for a back condition is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


